Case 1:17-cv-02161-CBA-RML Document 271 Filed 02/20/19 Page 1 of 3 PageID #: 4506



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  --------------------------------------------------------------------- x 1      No. 17-cv-2161
                                                                                 (CBA)(RML)
  JACOB SCHONBERG, BINYOMIN SCHONBERG,
  BINYOMIN HALPERN AND RAPHAEL
  BAROUCH ELKAIM et al.,

                                                         Plaintiffs,

                               -against-

  YECHEZKEL STRULOVICH a/k/a CHASKIEL
  STRULOVICH, YEHIEL OBERLANDER a/k/a
  MICI OBERLANDER a/k/a MIHAY
  OBERLANDER, et al.,



                                                        Defendants.

  --------------------------------------------------------------------- x



      DEFENDANT FULTON STREET HOLDNGS LLC’S MEMORANDUM OF LAW
      IN OPPOSITION TO PLAINTIFFS’ “PRE-MOTION” FOR LEAVE TO AMEND


                                                                            TUTTLE YICK LLP
                                                                            Gregory O. Tuttle
                                                                            220 East 42nd Street, 29 Floor
                                                                            New York, New York 10017
                                                                            (646) 833-0300
                                                                            Attorneys for Defendant
                                                                            Fulton Street Holdngs LLC
Case 1:17-cv-02161-CBA-RML Document 271 Filed 02/20/19 Page 2 of 3 PageID #: 4507



          Defendant Fulton Street Holdngs LLC (“Fulton”) respectfully submits this short

  memorandum of law in opposition to Plaintiff’s application — improperly stylized as a “pre-

  motion” — to file yet another amended complaint, its fourth attempt at a viable pleading in this

  action (the “Motion”). Fulton submits that Plaintiffs’ Motion should be denied for the reasons

  set forth in the opposition filed by the Defendants represented by Herrick, Feinstein LLP and

  hereby joins that brief in its entirety.

          Fulton writes separately only to underscore that Plaintiff’s submission does not even

  mention — let alone relate to — any allegations against Fulton. See generally Dkt. No. 267. This

  is not surprising. Fulton was named in the previous complaints, not because of any allegations of

  misconduct on the part of Fulton, but under a meritless “constructive trust” theory so that Plaintiffs

  could file a notice of pendency on the relevant property for some kind of leverage. In all events,

  as Plaintiffs’ submission fails to even pay lip service to these prior dubious claims — putting aside

  why yet another pleading should be permitted nearly a year and a half after dismissal — Plaintiffs’

  request to file a third amended complaint as against Fulton, to the extent there is any such request,

  must be denied.

          Moreover, Plaintiffs failed to include in its motion a proposed amended complaint without

  which it is impossible to formulate an informed response. This alone requires rejection. See, e.g.,

  Nabatkhorian v. Cty. of Nassau, No. 12-CV-1118(JS)(GRB), 2012 WL 13113646, at *1 (E.D.N.Y.

  Aug. 9, 2012) (denying motion to amend complaint for failing to include proposed amendment in

  motion papers); Kneitel v. Danchuk, No. 04CV0971(NGG)(LB), 2007 WL 4441224, at *8

  (E.D.N.Y. Dec. 17, 2007) (same); McGee v. Dunn, 940 F. Supp. 2d 93, 109–10 (S.D.N.Y. 2013)

  (denying motion to amend; “[t]o obtain leave of court to amend the complaint, a party should file

  both a Rule 15 motion and a proposed amendment or new pleading”). Indeed, without the proposed




                                                    1
Case 1:17-cv-02161-CBA-RML Document 271 Filed 02/20/19 Page 3 of 3 PageID #: 4508



  pleading, Fulton has no way of knowing if it is even still a named defendant, and thus whether any

  response (including this one) is required.

          For the reasons set forth above, and for those set forth in the opposition papers submitted

  by the Defendants represented by Herrick, Feinstein LLP, the Motion should be denied in

  its entirety.



  Dated: New York, New York
         February 20, 2019

                                                       Respectfully submitted,

                                                       TUTTLE YICK LLP

                                                       By: _________________
                                                          Gregory O. Tuttle
                                                          220 East 42nd Street, 29th Floor
                                                          New York, New York 10017
                                                          (646) 833-0300

                                                       Attorneys for Defendant
                                                       Fulton Street Holdngs




                                                   2
